MEMORANDUM OPINION

                                         No. 04-07-00659-CV

                                     In the MATTER OF S.L.H.

                     From the 289th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2007-JUV-02101
                            Honorable Carmen Kelsey, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Alma L. López, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 11, 2008

AFFIRMED

           This is an appeal from the trial court’s adjudication and disposition orders following a

contested hearing on the State’s petition alleging S.L.H engaged in delinquent conduct by

committing a burglary. S.L.H. argues the trial court erred in entering its order of adjudication

because the evidence was factually insufficient to support it. We affirm the trial court’s judgment.

                                              BACKGROUND

           Leslie Garcia was leaving the home she shared with her boyfriend, Angel Torres, and moving

to a new residence. When she returned to her old residence to retrieve some forgotten items, she saw
                                                                                          04-07-00659-CV

a truck backed up in the driveway and several people she did not know, including S.L.H., leaving

the residence. She called the police and after a brief investigation, all of the individuals, save a small

boy, were arrested. The State filed an original petition alleging S.L.H., who was sixteen, engaged

in delinquent conduct by committing the offense of burglary of a habitation. See TEX . PENAL CODE

ANN . §§ 30.02(a)(1), (3) (Vernon Supp. 2007). The petition named Garcia as the complainant. The

State ultimately filed an amended petition that was identical to the first except it named Angel Torres

as the complainant.

        S.L.H.’s case was called for trial and she waived a jury. Both S.L.H. and the State presented

evidence and arguments after which the trial court found the State’s allegation of burglary by

attempting to commit and committing theft not true, but the State’s allegation of burglary with intent

to commit theft true. Following a disposition hearing, the trial court placed S.L.H. on probation in

the physical custody of her aunt until her eighteenth birthday. S.L.H. filed this appeal.

                                        STANDARD OF REVIEW

        The State must prove its allegations of delinquency in juvenile cases beyond a reasonable

doubt. TEX . FAM . CODE ANN . § 54.03(f) (Vernon Supp. 2007). In reviewing a challenge to the

sufficiency of the evidence in juvenile adjudications we use the standards of review applicable in

criminal cases. In re M.C., 237 S.W.3d 923, 926 (Tex. App.–Dallas 2007, no pet.); In re A.C., 949
S.W.2d 388, 390 n.1 (Tex. App.–San Antonio 1997, no writ). S.L.H. has challenged only the factual

sufficiency of the evidence. We therefore view all of the evidence in a neutral light and ask whether

the trier of fact was rationally justified in finding guilt beyond a reasonable doubt. Watson v. State,

204 S.W.3d 404, 415 (Tex. Crim. App. 2006). To reverse based on alleged factual sufficiency, we

must be able to say, with some objective basis in the record, that the great weight and preponderance



                                                   -2-
                                                                                         04-07-00659-CV

of the evidence contradicts the verdict or the evidence is so weak that the verdict is clearly wrong

and manifestly unjust. Id. at 414-15.

        We must give due deference to the determinations of the trier of fact, which is the sole judge

of the credibility of the witnesses and the weight to be given their testimony and is entitled to resolve

conflicts and contradictions in the evidence. In re S.J., 940 S.W.2d 332, 336-37 (Tex. App.–San

Antonio 1997, no writ). This deference requires that we restrain from substituting our judgment for

that of the trier of fact unless the record clearly requires a different result. Johnson v. State, 23
S.W.3d 1, 8 (Tex. Crim. App. 2000).

                                              ANALYSIS

        The State’s petition alleged that on or about June 7, 2007, S.L.H. “did then and there

intentionally and knowingly, with intent to commit THEFT, enter a habitation, without the effective

consent of ANGEL TORRES, the owner of said habitation.” S.L.H. contends the evidence is

factually insufficient to show beyond a reasonable doubt that she entered the habitation with the

intent to commit theft. S.L.H. argues she believed she had permission, as expressed by her mother,

to be in the house to pick up items purchased by her aunt from Garcia. She contends her mistaken

belief that she had permission to be in the home negated her intent, a question of fact. See TEX .

PENAL CODE ANN . § 8.02(a) (Vernon 2003) (stating “[i]t is a defense to prosecution that the actor

through mistake formed a reasonable belief about a matter of fact if his mistaken belief negated the

kind of culpability required for commission of the offense”); Ramirez v. State, 229 S.W.3d 725, 729

(Tex. App.–San Antonio 2007, no pet.) (holding that intent is question of fact). In other words, she

claims the evidence is factually insufficient to find she acted with specific intent to commit theft.

We disagree.



                                                   -3-
                                                                                    04-07-00659-CV

       Intent may be inferred from the acts, words, and conduct of the accused. Guevara v. State,

152 S.W.3d 45, 50 (Tex. Crim. App. 2004); Ramirez, 229 S.W.3d at 729. “In a prosecution for

burglary, the intent to commit theft may be inferred from the circumstances.” Mauldin v. State, 628
S.W.2d 793, 795 (Tex. Crim. App. 1982).

       Leslie Garcia testified that on the evening of June 6, 2007, she began moving out of a house

she shared with her boyfriend, Angel Torres, who was in jail for alleged domestic violence. Sarah

Saenz Mendiola, a former co-worker, was helping her move. The work continued until the next day.

       Garcia had agreed to sell Mendiola a television. Mendiola obtained a trailer and the

television was loaded into the trailer. After unpacking her goods at her new apartment, Garcia went

with Mendiola and unloaded the television at Mendiola’s house. Later on June 7, Garcia dropped

off Mendiola at a location not disclosed in the record. Mendiola made Garcia promise that she

would go to her new apartment and not return to the old house that day. Garcia testified Mendiola

was very persistent that Garcia not return.

       Garcia later realized she had forgotten a few things and returned to the house around 6:00

p.m. She told the court that when she arrived she saw a truck she did not recognize backed into the

driveway and an “older man” leaving the residence. The man re-entered the house and then he and

three more people exited the house. In court, Garcia identified S.L.H. and her mother, S.H., as two

of the people who exited the residence. The other individuals were identified as S.H.’s boyfriend

and S.L.H.’s boyfriend. Garcia testified she did not know any of these individuals and when she

asked “who they were and who had sent them and what they were doing in the house,” each had a

different story – one claimed they had subleased the house, another claimed the house “was open and

it was available.” S.L.H. told Garcia they were just looking at the house because it was available.



                                                -4-
                                                                                        04-07-00659-CV

         Garcia testified she called the police. She stated that when the individuals got into the truck

and attempted to leave she blocked the driveway with her truck. After the police arrived, she

observed several items in the truck that belonged to Torres. They included a grill normally kept on

the sidewalk, some tools kept in the garage, and clothes from inside the house. In the house she

observed items “packed up in bags by the front door,” including clothes and movies. She testified

the bags had not been there when she left; she had left everything in the house organized for Torres.

         Garcia testified that a few days after the incident she learned that Mendiola was the sister of

one of the persons caught at the house. Mendiola’s mother later told Garcia that Mendiola had sent

the individuals to the house to retrieve items because Mendiola claimed Garcia said she no longer

“needed” the property. Mendiola asserted her Fifth Amendment rights when called by S.L.H. to

testify at trial.

         Garcia denied knowing any of the individuals she encountered outside her former residence.

She also denied giving any of the individuals permission to be in the house or take any items from

the house and further asserted Torres did not give them such permission.

         The State called Torres as a witness. He testified that several items in the truck were his,

including tools, clothing, and a barbeque pit. Torres also identified the items in the garbage bags by

the front door, which included clothing, CDs, and DVDs, as his. He confirmed Garcia’s testimony

that he had not given anyone permission to enter his home or take items from the home. He denied

knowing any of the individuals arrested that day.

         The defense first presented Stella Saenz, S.L.H.’s aunt and godmother. Saenz testified she

drove Sarah Saenz Mendiola to help Garcia move. Saenz claimed S.L.H. went to Garcia’s house “to




                                                   -5-
                                                                                        04-07-00659-CV

pick up some items Sarah had purchased . . . from Leslie.” Though she was not there, she thought

S.L.H. had permission to be in the residence and retrieve items purchased by Mendiola.

        Finally, S.L.H. testified on her own behalf. She admitted to being on probation for marijuana

and admitted to a prior arrest for theft. She claimed she was at Garcia’s residence to pick up “a

refrigerator and a stove that my aunt had purchased from Leslie.” She maintained she was told by

her mother that they were at Garcia’s to move items purchased by Mendiola from Garcia. She did

not know who her mother got permission from or even to whom the house belonged. S.L.H. denied

taking anything from the house. She stated that while they did not have keys to the house, the house

was open when they arrived.

        During cross-examination, S.L.H. claimed that while inside the house they looked for “the

stuff that supposedly my aunt had purchased.” She testified Garcia arrived about seven minutes after

they entered the house. She admitted the stove and refrigerator were not yet in the truck but she and

her boyfriend “were in the process of taking the fridge out” when Garcia arrived. S.L.H. denied

putting any items in the truck or in the garbage bags found by the front door. She claimed the

garbage bags were already by the door when they entered the house. She testified she “was not

trying to commit a crime,” but was “there to move the fridge and the stove.” However, Garcia

showed up and they “didn’t have time to get nothing.”

        She denied telling Garcia they were at the house because it was “available.” S.L.H. denied

seeing anyone put any items from the Garcia house in the truck and stated the other persons were not

in her sight at all times. S.L.H. also denied knowing about any of the items in the truck. She

testified that on the way to Garcia’s residence she rode in the bed of the truck because there was “like

a bunch of stuff in the back seat of the cab so there was really nowhere else for us to sit.” Despite



                                                  -6-
                                                                                       04-07-00659-CV

this absence of space for passengers, she seemed to suggest any items taken from Garcia’s residence

must have been placed inside the passenger compartment of the truck “because it wasn’t where I was

sitting,” in the bed of the truck.

        We hold there is sufficient evidence to support the judgment. S.L.H. admittedly entered a

residence that did not belong to her without the consent of either owner. The consent she claimed

to have came from her mother, who did not own the residence. When Garcia asked why she was

there, S.L.H. told Garcia she thought the house was available. She did not assert, as she did at trial,

that she was there to retrieve the stove and refrigerator Garcia had sold to Mendiola. There is no

evidence either of those items had been moved from their original positions in the house. However,

the evidence demonstrates the suspects, including S.L.H., had time to place in the truck property

belonging to Torres and gather other property together in preparation to remove the property from

the house.

        Viewing all of the evidence in a neutral light, we cannot say the great weight and

preponderance of the evidence contradicts the trial court’s adjudication or is so weak to make the

adjudication clearly wrong and manifestly unjust. Nor does the record clearly require a different

result. Accordingly, we overrule S.L.H.’s sole issue and affirm the trial court’s judgment.



                                                                Steven C. Hilbig, Justice




                                                  -7-